Wednesday, Oct. 15th. The president delivered the opinion of the court that the decree be reversed, and the costs of the appeal be paid by the appellees; and, this court proceeding to make such decree as the said High Court of Chancery ought to have pronounced, it was further decreed that the appellant pay to the appellee executor of Wm. Aylett the sum of £13 7s. Od. (which appears to be the difference between the amount of the money lent with the interest due thereon at the time when Bernar d 'Jpfoore sold the slaves, and £ SO, the sum for which he sold them,) with interest from the first day of October, 1792, until payment, and the costs in the said Court of Chancery.